 Case 3:20-cv-01003-GCS Document 12 Filed 01/15/21 Page 1 of 4 Page ID #23




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATE OF AMERICA,

      Plaintiff,                              Case No. 20-CV-1003

vs.

$91,510.00 IN UNITED STATES
FUNDS SEIZED FROM ACCOUNTS
HELD IN THE NAME OF, AND
ACCESSIBLE TO, PELE KIZY AT
BANK OF AMERICA,

      Defendant.
                                                                               /

            CLAIMANT, PELE KIZY’S ANSWER TO COMPLAINT

      NOW COMES Claimant, Pele Kizy, by and through his attorney, Jorin G.

Rubin, for his Answer to Complaint and state as follows responsive to the

paragraphs of the Complaint:

      1.     Claimant neither admits nor denies the allegations in paragraph 1 for

the reason that the allegations are a conclusion of law to which no response is

required.

      2.     Claimant neither admits nor denies the allegations in paragraph 2 for

the reason that the allegations that the allegations are a conclusion of law to which

no response is required.

      3.     Claimant admits the allegations contained in paragraph 3.

      4.     Claimant admits the allegations contained in paragraph 4.
 Case 3:20-cv-01003-GCS Document 12 Filed 01/15/21 Page 2 of 4 Page ID #24




      5.     Claimant neither admits nor denies the allegations contained in

paragraph 5 for the reason he is without knowledge with which to respond.

      6.     Claimant admits that Exhibit A was attached to the Complaint.

Claimant denies that the facts and circumstances set forth therein support the

seizure and forfeiture of the defendant property. To the extent Plaintiff relies on

specific facts in Exhibit A, Claimant responds as follows to the paragraphs in it:

             a.     Claimant neither admits nor denies the allegations in paragraph

1-14 and 17 for the reason he is without knowledge with which to respond as these

allegations describe the investigation of the agents and leaves Plaintiff to its proofs.

             b.     Claimant admits the allegations in paragraph 15a and 16a.

             c.     Claimant neither admits nor denies the allegations in 15b(i) and

(ii) and 16b for the reason that the bank records speak for themselves and were

referenced but not provided.

             d.     Claimant denies that the allegations in paragraph 18 for the

reason they are untrue and leaves Plaintiff to its proofs.

      7.      Claimant denies the allegations in paragraph 7 for the reason they are

untrue and leaves Plaintiff to its proofs.

      8.     Claimant admits the allegations contained in paragraph 8.

                                  JURY DEMAND

      Claimant respectfully requests a trial by jury in this case.



                                                                                      2
 Case 3:20-cv-01003-GCS Document 12 Filed 01/15/21 Page 3 of 4 Page ID #25




                            CONCLUSION AND RELIEF

          WHEREFORE, Claimant respectfully asserts that the Defendant property is

not forfeitable to the United States pursuant to the statutes cited; and that the

ownership interest of the Claimant be recognized and provisions made therefore;

and that the Claimant have such other and further relief as this Court shall

determine.

                             AFFIRMATIVE DEFENSES

          1.    The Defendant property is not forfeitable to the United States pursuant

to 21 U.S.C. §§ 801 or 881.

          2.    The Complaint does not state with particularity the necessary facts

that the Defendant property is subject to forfeiture, pursuant to the Supplemental

Rules for Certain Admiralty and Maritime Claims Rule C(2) applicable to civil

forfeiture, 28 U.S.C. § 2451.

          3.    The Complaint does not state a claim upon which relief can be

granted.

          4.    The allegations of the Complaint do not establish probable cause for

forfeiture of the Defendant property.

          5.    The allegations in the Complaint do not allege a sufficient nexus or

substantial connection between the Defendant property and the alleged criminal

act(s).



                                                                                       3
 Case 3:20-cv-01003-GCS Document 12 Filed 01/15/21 Page 4 of 4 Page ID #26




      6.     The allegations of the Complaint are not sufficiently reliable to

warrant the belief of a reasonable person that the Defendant property were used to

further the alleged criminal acts.

      7.     The Claimant is the innocent owner of the Defendant property and

any criminal acts alleged were done without the knowledge of the Claimant/owner.

      8.     The Claimant was not involved in the alleged criminal act(s).

      9.     The Claimant is an innocent owner of the Defendant property.

      10.    The Claimant has ownership interests in the Defendant property

superior to the United States.

      11.    Plaintiff cannot forfeit the Defendant property because it violates the

Claimant’s constitution right to be free from illegal searches and seizures.

      12.    Plaintiff cannot forfeit the Defendant property because that result

would be constitutionally disproportionate and an excessive fine under the Eighth

Amendment of Constitution.

                                       Respectfully submitted,


                                       __/s/__Jorin G. Rubin_
                                       Jorin G. Rubin (P60867)
                                       Law Office of Jorin G. Rubin, PC
                                       Attorney for Claimant
                                       600 S. Adams Road, Suite 300
                                       Birmingham, Michigan 48009
                                       (248) 799-9100
Dated: January 15, 2021



                                                                                       4
